Madsen, C.J.
¶1 Respondent Tamara Frizzell received a $100,000 loan from petitioner Barbara Murray, secured by a deed of trust on Frizzell’s home. Frizzell defaulted, and a nonjudicial foreclosure sale was set. Before the sale, Frizzell filed an action against Barbara and her husband, Gregory Murray, alleging several claims as well as a motion for an order to enjoin the sale. A judge stayed the sale, conditioned on Frizzell’s payment of $25,000 into the court registry by the following morning. Frizzell failed to do so, and the sale took place. The trial court then dismissed Frizzell’s claims on summary judgment, stating her failure to enjoin the sale resulted in a waiver of her claims. The Court of Appeals reversed and remanded, determining it would be inequitable to conclude Frizzell waived her claims. We hold *304that Frizzell waived her claims as to the foreclosure sale and remand her other claims to the trial court for consideration under RCW 61.24.127.
FACTS AND PROCEDURAL HISTORY
¶2 In 2008, Tamara Frizzell obtained a $100,000 loan from Barbara Murray that Gregory Murray brokered.1 At the time of the loan, Gregory Murray maintained a license to operate as a mortgage broker, operating as Sound Brokers.
¶3 Prior to obtaining the loan, Frizzell gave her live-in friend, Douglas Baer, power of attorney. He acted on her behalf and contacted the Murrays to obtain the loan after seeing an ad in the Tacoma News Tribune offering loans for real estate. According to Baer, Frizzell originally wanted a loan of $20,000 in order to pay past-due bills, but then increased the amount of the loan due to a better interest rate on a larger loan. Baer claims he told the Murrays that Frizzell was poor when it came to financial matters and was “like a child in that regard.” Clerk’s Papers at 146. This is disputed by the Murrays, who note that Frizzell executed the power of attorney that gave Baer the authority to act in real estate and business transactions, among other things. Despite the power of attorney, however, the Murrays insisted that Frizzell sign the loan documents on her own behalf.
¶4 The Murrays explained to Baer that the loan could be offered only for business purposes. Baer stated that Frizzell had no business to operate, and he suggested, presumably to Frizzell, that he start a wheelchair business because of the 40 to 50 wheelchairs and scooters he had at her house. There were no business plans, projected income, or expense statements, and Baer claims that the Murrays asked few questions about the business. Frizzell signed a declaration *305concerning the purpose and use of the loan, which states that the loan would not be used for personal or household use, but for a “wheelchair & scooter business.” Id. at 286.
¶5 Under the terms of the loan, Frizzell would receive about $88,000, which represents $100,000 minus $12,000 in fees. Monthly payments were set at $1,000, with full repayment due in three years. The loan application shows Frizzell’s monthly salary as $1,600. This loan was secured by a deed of trust on her property.
¶6 After only three payments, Frizzell defaulted. Barbara Murray initiated the process of foreclosing on Frizzell’s home through a nonjudicial sale. Prior to the sale, Frizzell filed a complaint against the Murrays, alleging claims of common law and statutory fraud in the course of a residential mortgage loan, civil conspiracy, unconscionability, Consumer Protection Act (CPA) (ch. 19.86 RCW) claims, that the loan was actually a de facto sale, that the loan was for noncommercial use, that Gregory Murray lacked a real estate license, and that the underlying deed of trust was invalid because of her lack of capacity to contract. She supported her capacity claim with a doctor’s note stating that she has severe memory defects “suggestive of an incipient dementia.” Id. at 197. In her complaint, she sought damages and an injunction barring enforcement of the deed of trust through the foreclosure sale.
¶7 Frizzell also filed a separate motion to enjoin the trustee sale. One day before the sale, a judge granted Frizzell’s motion conditioned on Frizzell’s payment into the court registry of $15,000 representing arrearages on the deed of trust and $10,000 representing a bond, both due the next morning. Frizzell did not make the payments, and the sale took place. Barbara Murray purchased the home.
¶8 The trial court then considered the claims in Frizzell’s complaint and granted the Murrays’ request for summary judgment as to all claims. The trial court stated that summary judgment was granted “based on the Plaintiff’s failure to obtain pre-sale injunctive relief. Accordingly, all of *306Plaintiff’s claims are denied.” Id. at 305. The Court of Appeals reversed, determining Frizzell’s failure to obtain presale relief did not waive her claims because it would be inequitable to assume she waived her right in light of the facts of her case. Frizzell v. Murray, 170 Wn. App. 420, 430, 283 P.3d 1139 (2012). The Murrays sought review by this court. Frizzell v. Murray, 176 Wn.2d 1011, 297 P.3d 707 (2013).
ANALYSIS
¶9 We must decide whether obtaining an order to enjoin a nonjudicial foreclosure sale conditioned on remittance of payment to the court and failing to make such payment results in a waiver of claims under the RCW 61.24.040(l)(f)(IX) waiver provision. If so, we must then determine which claims are affected by the waiver rule and whether any claims are exempted by other statutory provisions. The trial court below granted the Murrays’ motion for summary judgment based on Frizzell’s failure to obtain presale injunctive relief. We review summary judgment rulings de novo. Schroeder v. Excelsior Mgmt. Grp., LLC, 177 Wn.2d 94, 104, 297 P.3d 677 (2013) (citing Dreiling v. Jain, 151 Wn.2d 900, 908, 93 P.3d 861 (2004)). Summary judgment is appropriate where there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Id. (citing Herring v. Texaco, Inc., 161 Wn.2d 189, 194, 165 P.3d 4 (2007)).
1. Waiver resulting from failure to restrain the sale
¶10 In Plein v. Lackey, 149 Wn.2d 214, 229, 67 P.3d 1061 (2003), we held that failure to obtain a preliminary injunction or restraining order barring a nonjudicial foreclosure sale waived defenses to the sale. We stated that under the waiver provision set forth in RCW 61.24-.040(l)(f )(IX), a waiver of a postsale contest occurs when “a party (1) received notice of the right to enjoin the sale, (2) had actual or constructive knowledge of a defense to fore*307closure prior to the sale, and (3) failed to bring an action to obtain a court order enjoining the sale.” Id. at 227 (citing Country Express Stores, Inc. v. Sims, 87 Wn. App. 741, 751, 943 P.2d 374 (1997)). We determined that the plaintiff had waived his right to contest the foreclosure because although he sought a permanent injunction and disputed whether there was a default, he “failed to obtain a preliminary injunction or other order restraining the [foreclosure] sale.” Id. at 229.
¶11 We conclude, as in Plein, that Frizzell waived her right to contest the nonjudicial foreclosure sale. First, she received notice of the right to enjoin the sale and she filed a motion to enjoin the sale. Although she argues that her capacity to contract affects whether she understood the notice, she fails to explain why she sought an injunction barring enforcement of the deed of trust through the foreclosure sale and filed a separate motion to enjoin the sale if she did not have knowledge that a foreclosure would occur. In addition, she also had knowledge of a defense to the foreclosure prior to the sale, demonstrated by the claims made in her original complaint. Finally, Frizzell did not obtain an order restraining the sale, just as the plaintiff in Plein failed to do. Although she brought an action to obtain a court order, the order was conditioned on a payment to the court that she failed to make. Frizzell did not request reconsideration, though she contends the judge issuing the order would be unlikely to change her mind. Frizzell also did not appeal the order, arguing she would have had to post security to supersede the judgment and she did not have sufficient funds. But consciously choosing not to pursue all remedies is not an excuse, and posting security is a clear statutory requirement.
¶12 Frizzell argues, though, that Plein is inapplicable here because she actually obtained an order restraining the sale, unlike in Plein and Brown v. Household Realty Corp., 146 Wn. App. 157, 171, 189 P.3d 223 (2008), where the borrowers waived their claims by failing to restrain the sale *308and filing a lawsuit two years after the sale. The Court of Appeals here concluded that Frizzell had actually obtained a restraining order but simply did not restrain the sale because the order was conditioned on payment to the court. Frizzell, 170 Wn. App. at 428. However, RCW 61.24.130(1) provides that “[t]he court shall require as a condition of granting the restraining order or injunction that the applicant pay to the clerk of the court the sums that would be due on the obligation secured by the deed of trust if the deed of trust was not being foreclosed.” See also RCW 7.40.080; CR 65(c).2 The statute is clear that the order is conditional upon payment, which Frizzell failed to make. Frizzell received notice and had the opportunity to prevent foreclosure, but through her actions she failed to meet the clear statutory requirements under RCW 61.24.130 and did not actually obtain an order enjoining the sale. To allow a borrower to ignore the conditions for an injunction would render aspects of the waiver provision and injunction statute meaningless.
¶13 In a rather unusual argument, Frizzell also argues that Plein is inapplicable because it is dicta. It appears she is really trying to distinguish Plein. However, both in Plein and here, the borrowers failed to obtain an order restraining the sale in a nonjudicial foreclosure. Plein is factually and legally similar to the case, making Plein relevant. It is not “dicta.”
¶14 Finally, Frizzell argues that it would be inequitable to apply the waiver provision, relying on Albice v. Premier Mortgage Services of Washington, Inc., 174 Wn.2d 560, 569, 276 P.3d 1277 (2012). Following Plein, this court considered in Albiee whether the respondent waived claims relating to *309the sale where presale remedies were not pursued. Id. We distinguished Plein and held there was no waiver. First, the borrowers did not know of the alleged breach in time to restrain the sale, unlike the borrower in Plein, based on the conduct of the lenders in continuing to accept late payments and because no notice was received. Id. at 571-72. Also, the borrowers had no grounds to challenge the underlying debt because they had entered into a “Forbearance Agreement.” Id. at 571. Finally, the sale took place outside the statutory time period. Id. at 568. There was no indication that the parties were “ ‘sleeping on’ their rights.” Id. at 572. Essentially, the court declined to apply waiver because the lender failed to comply with the statutes. Here, in contrast, Frizzell failed to comply with the conditions necessary to enjoin the sale. Her failure was not due to the actions of a third party. It is not inequitable to conclude that Frizzell waived her sale claims where she had knowledge of how to enjoin the sale and failed to do so through her own actions. Frizzell could have paid the sum into the court to enjoin the sale, made a motion for reconsideration, or appealed the order, all of which she failed to do. This case is much closer to Plein than Albice.
¶15 Our conclusion that Frizzell waived her right to claims to invalidate the sale also furthers the goals of the deeds of trust act. In Plein, we identified three goals of the Washington deeds of trust act (ch. 61.24 RCW): “(1) that the nonjudicial foreclosure process should be efficient and inexpensive; (2) that the process should result in interested parties having an adequate opportunity to prevent wrongful foreclosure; and (3) that the process should promote stability of land titles.” 149 Wn.2d at 225 (citing Cox v. Helenius, 103 Wn.2d 383, 387, 693 P.2d 683 (1985)). Conditioning an injunction upon payment of appropriate sums promotes efficiency in the nonjudicial foreclosure process by making it clear to courts what a party must do to restrain a foreclosure sale. This also further promotes the stability of land titles by clarifying when a nonjudicial *310foreclosure sale can be contested. We hold that Frizzell waived her right to contest the sale by failing to comply with the requirements of RCW 61.24.130.
2. Applicability of RCW 61.24.040(l)(f)(IX) and RCW 61.24.127
¶16 The Murrays contend that Frizzell’s failure to obtain presale relief results in a waiver of all her claims. RCW 61.24.040(l)(f)(IX) states:
Anyone having any objection to the sale on any grounds whatsoever will be afforded an opportunity to be heard as to those objections if they bring a lawsuit to restrain the sale pursuant to RCW 61.24.130. Failure to bring such a lawsuit may result in a waiver of any proper grounds for invalidating the Trustee’s sale.
The language of the statute provides that failure to bring a lawsuit to restrain a sale may result in a waiver of grounds that may be raised for invalidating the sale, not for other distinct damages claims. As this court recently said, “ ‘[Wlaiver applies only to actions to vacate the sale and not to damages actions.’ ” Schroeder, 177 Wn.2d at 114 (quoting Klem v. Wash. Mut. Bank, 176 Wn.2d 771, 796, 295 P.3d 1179 (2013)).
¶17 The Murrays contend, though, that RCW 61.24-.040(l)(f)(IX) must be read together with RCW 61.24-.127(1), which was enacted in 2009. That provision states that “[t]he failure of the borrower or grantor to bring a civil action to enjoin a foreclosure sale under this chapter may not be deemed a waiver of a claim for damages asserting: (a) Common law fraud or misrepresentation” or “(b) A violation of Title 19 RCW.” RCW 61.24.127(1). It “applies only to foreclosures of owner-occupied residential real property” and not to “the foreclosure of a deed of trust used to secure *311a commercial loan.” RCW 61.24.127(3), (4).3 We have not yet had occasion to discuss the interplay of the waiver provision in RCW 61.24.040(l)(f)(IX) with RCW 61.24.127(1). In Schroeder, where we held that RCW 61.24.040(l)(f )(IX) did not foreclose damage actions, it was unnecessary to consider RCW 61.24.127(1) because we determined that if Schroeder’s property was primarily agricultural, then the trustee lacked the statutory power to foreclose nonjudicially. Schroeder, 177 Wn.2d at 112. The statutory provi*312sions for enjoining a nonjudicial foreclosure sale, including the waiver provision, were inapplicable, thus rendering RCW 61.24.127(1) inapplicable. Unlike in Schroeder, here the waiver provision does apply. Therefore, RCW 61.24.127 may also impact Frizzell’s remaining claims, which mainly include her claim for fraud and claims for damages under the Mortgage Broker Practices Act (ch. 19.146 RCW), mortgage lending and home ownership laws (ch. 19.144 RCW), and the CPA (ch. 19.86 RCW).
¶18 The Murrays contend that RCW 61.24.127(4) precludes exemption of Frizzell’s claims from the waiver provision because the deed of trust was used to secure a commercial loan. Frizzell disagrees, arguing the deed of trust was not used to secure a commercial loan and that the trial court did not rule on this question. The trial court denied Frizzell’s claims because Frizzell failed to obtain presale injunctive relief. The trial court’s order does not address RCW 61.24.127. Nor does the order state whether Frizzell occupied the real property under RCW 61.24-.127(3), which would allow exemption from the waiver provision, or whether the deed of trust was used to secure a commercial loan under RCW 61.24.127(4), which might preclude exemption from the waiver provision. Furthermore, the trial court did not have the benefit of our guidance in Schroeder when it made its ruling, potentially leading it to erroneously conclude that the failure to obtain preinjunctive relief results in a waiver of all claims, notwithstanding RCW 61.24.127.
¶19 Accordingly, we remand for the trial court to determine the impact of RCW 61.24.127 on Frizzell’s claims. Of course, insofar as any of her claims attempt to unsettle the deed of trust and invalidate the foreclosure sale, they are subject to the waiver provision. See In re Marriage of Kaseburg, 126 Wn. App. 546, 558, 108 P.3d 1278 (2005) (“A person waives the right to contest the underlying obligations on the property in foreclosure proceedings when there is no attempt to employ the presale remedies.”); see also *313Plein, 149 Wn.2d at 229 (stating that any objection to the trustee’s sale is waived where presale remedies are not pursued, including defenses to the foreclosure sale, even when they otherwise could have been a valid defense); RCW 61.24.127(2)(c) (“The claim may not affect in any way the validity or finality of the foreclosure sale or a subsequent transfer of the property.”).
CONCLUSION
¶20 We reverse the Court of Appeals in part and hold that Frizzell waived her claims invalidating the sale. However, we remand Frizzell’s remaining claims for damages to the trial court for consideration in light of RCW 61.24.127 and Schroeder. The trial court must determine whether the loan to Frizzell was for owner-occupied residential real property.
Owens, J.M. Johnson, Stephens, and Wiggins, JJ., concur.

 Barbara Murray entered into the loan while single, under the name of Barbara Roszyk. She subsequently married Gregory Murray.


 “No injunction or restraining order shall be granted until the party asking it shall enter into a bond, in such a sum as shall be fixed by the court or judge granting the order.” RCW 7.40.080. “Except as otherwise provided by statute, no restraining order or preliminary injunction shall issue except upon the giving of security by the applicant, in such sum as the court deems proper, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained.” CR 65(c).


 “(1) The failure of the borrower or grantor to bring a civil action to enjoin a foreclosure sale under this chapter may not be deemed a waiver of a claim for damages asserting:
“(a) Common law fraud or misrepresentation;
“(b) A violation of Title 19 RCW;
“(c) Failure of the trustee to materially comply with the provisions of this chapter; or
“(d) A violation of RCW 61.24.026.
“(2) The nonwaived claims listed under subsection (1) of this section are subject to the following limitations:
“(a) The claim must be asserted or brought within two years from the date of the foreclosure sale or within the applicable statute of limitations for such claim, whichever expires earlier;
“(b) The claim may not seek any remedy at law or in equity other than monetary damages;
“(c) The claim may not affect in any way the validity or finality of the foreclosure sale or a subsequent transfer of the property;
“(d) A borrower or grantor who files such a claim is prohibited from recording a lis pendens or any other document purporting to create a similar effect, related to the real property foreclosed upon;
“(e) The claim may not operate in any way to encumber or cloud the title to the property that was subject to the foreclosure sale, except to the extent that a judgment on the claim in favor of the borrower or grantor may, consistent with RCW 4.56.190, become a judgment lien on real property then owned by the judgment debtor; and
“(f) The relief that may be granted for judgment upon the claim is limited to actual damages. However, if the borrower or grantor brings in the same civil action a claim for violation of chapter 19.86 RCW, arising out of the same alleged facts, relief under chapter 19.86 RCW is limited to actual damages, treble damages as provided for in RCW 19.86.090, and the costs of suit, including a reasonable attorney’s fee.
“(3) This section applies only to foreclosures of owner-occupied residential real property.
"(4) This section does not apply to the foreclosure of a deed of trust used to secure a commercial loan.” RCW 61.24.127.